                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


GARY OLIVER,                                 )       Case No.: 1:19 CV 1388
                                             )
       Plaintiff,                            )
                                             )       JUDGE SOLOMON OLIVER, JR.
       v.                                    )
                                             )
ARMOND BUDISH, et al.,                       )       MEMORANDUM OF OPINION
                                             )       AND ORDER
       Defendants.                           )



       Pro se Plaintiff Gary Oliver filed this action against Cuyahoga County Executive Armond

Budish, Cuyahoga County Jail Warden Eric Ivey, Cuyahoga County Jail Corrections Director

Kenneth Mills, and former Cuyahoga County Sheriff Clifford Pinkey. In the Complaint, Plaintiff

alleges he was denied pain medication and was subjected to intolerable conditions in the Cuyahoga

County Jail. He seeks monetary and injunctive relief.

                                          Background

       Plaintiff alleges he is being held in the Cuyahoga County Jail. He states he has a number of

medical conditions, including diabetes, high cholesterol, lower back pain, and leg pain from a

fracture. He contends he takes pain medication and wears a leg and back brace. He alleges he has

been denied pain medication and the braces at the jail. He also alleges he should be housed in the

medical unit and not on the tenth floor where he is currently housed.
       Plaintiff further contends the conditions in the jail are intolerable. He states that there is

asbestos and black mold in the air. He claims detainees are locked in their cells for “red zones”

during which time they cannot shower or use the telephones to call family or attorneys. He contends

red zones may last up to 26 hours at a time. He states that the mattresses are thin and rest on hard

concrete or metal slabs. He indicates that this aggravates his back and leg pain.

                                     Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon which relief

can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d

194, 197 (6th Cir. 1996). An action has no arguable basis in law when a Defendant is immune from

suit or when a Plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke,

490 U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32 (1992);

Lawler, 898 F.2d at 1199.

       When determining whether the Plaintiff has stated a claim upon which relief can be granted,

the Court must construe the Complaint in the light most favorable to the Plaintiff, accept all factual

allegations as true, and determine whether the Complaint contains “enough fact to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

Plaintiff’s obligation to provide the grounds for relief “requires more than labels and conclusions,



                                                  2
and a formulaic recitation of the elements of a cause of action will not do.” Id. Although a

Complaint need not contain detailed factual allegations, its “factual allegations must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

Complaint are true.” Id. The Court is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The Supreme Court in Ashcroft

v. Iqbal, 556 U.S. 662, 677-678 (2009), further explains the “plausibility” requirement, stating that

“ a claim has facial plausibility when the Plaintiff pleads factual content that allows the Court to

draw the reasonable inference that the Defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. Furthermore, “the plausibility standard is not akin to a ‘probability requirement,’ but

it asks for more than a sheer possibility that a Defendant acted unlawfully.” Id. This determination

is a “context-specific task that requires the reviewing Court to draw on its judicial experience and

common sense.” Id.

                                             Analysis

       The Eighth Amendment imposes a constitutional limitation on the power of the states to

punish those convicted of crimes. Punishment may not be “barbarous” nor may it contravene

society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981). The

Eighth Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary

and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam)

(quoting Rhodes, 452 U.S. at 346).

       The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework for

courts to use when deciding whether certain conditions of confinement constitute cruel and unusual



                                                 3
punishment prohibited by the Eighth Amendment. Plaintiff must first plead facts which, if true,

establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured in

response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992).

Routine discomforts of prison life do not suffice. Id. Only deliberate indifference to serious medical

needs or extreme deprivations regarding the conditions of confinement will implicate the protections

of the Eighth Amendment. Id. at 9. Plaintiff must also establish a subjective element showing the

prison officials acted with a sufficiently culpable state of mind. Id. Deliberate indifference is

characterized by obduracy or wantonness, not inadvertence or good faith error. Whitley v. Albers,

475 U.S. 312, 319 (1986). Liability cannot be predicated solely on negligence. Id. A prison official

violates the Eighth Amendment only when both the objective and subjective requirements are met.

Farmer v. Brennan, 511 U.S. 825, 834 (1994)

       In this case, Plaintiff fails to establish the subjective element of his claims. Deliberate

indifference “entails something more than mere negligence.” Farmer, 511 U.S. at 835. An official

acts with deliberate indifference when “he acts with criminal recklessness,” a state of mind that

requires that the official act with conscious disregard of a substantial risk of serious harm. Id. at

837. This standard is met if “the official knows of and disregards an excessive risk to inmate health

or safety; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. Plaintiff does not

allege facts reasonably suggesting that the County Executive, the Sheriff, the Warden or the

Corrections Director were personally aware of his situation, that they drew the inference that his




                                                  4
health was at risk, and disregarded that risk in their actions. He cannot state a claim for relief

against them under the Eighth or Fourteenth Amendments.

                                             Conclusion

          Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.1

          IT IS SO ORDERED.



                                                 /S/ SOLOMON OLIVER, JR.
                                                 SOLOMON OLIVER, JR.
                                                 UNITED STATES DISTRICT JUDGE

October 31, 2019




          1
                 28 U.S.C. § 1915(a)(3) provides:

                 An appeal may not be taken in forma pauperis if the trial court certifies that it is not
                 taken in good faith.

                                                    5
